[Cite as Hampton v. Chillicothe Correctional Inst., 2010-Ohio-3146.]

                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




LEE HAMPTON

       Plaintiff

       v.

CHILLICOTHE CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2009-04530-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Lee Hampton, an inmate incarcerated at defendant, Chillicothe
Correctional Institution (CCI), filed this claim alleging three separate acts of negligence
on the part of CCI staff for (1) property loss, (2) refusal to provide access to wrist
braces, and (3) delay in dispensing anti-inflammatory medication.                      Plaintiff has
requested damage recovery in the amount of $35.00 for his property loss claim. In
regard to his claims based on defendant’s denied access to medical therapeutic
appliances and delay in dispensing medication, plaintiff has requested damages in the
amount of $2,464.00 for “pain, suffering, worsened and lengthened medical condition,
failure of reasonable care, and other damages.” Plaintiff’s total damage claim amounts
to $2,499.00. The $25.00 filing fee was paid. Plaintiff’s three claims shall be addressed
separately.
        {¶ 2} Property Loss Claim
        {¶ 3} On May 22, 2008, plaintiff was transported from CCI to The Ohio State
University Medical Center (OSU Medical Center), on an “Emergency Round Trip” to
receive treatment. Plaintiff’s personal property was inventoried, packed, and delivered
into the custody of CCI staff incident to his being transported to the OSU Medical
Center. Plaintiff explained that “[a]s a result of the conditions of said ‘Round Trip’ the
Plaintiff’s property had to be sprayed with (decontaminant) and all open foods
(discarded).”   Additionally, plaintiff asserted several other property items were not
packed by CCI staff on May 22, 2008 and are presumed lost or discarded. Plaintiff
claimed the discarded property items included oatmeal, peanut butter, coffee, corn
chips, pretzels, toothpaste, five pens, three pencils, tweezers, scissors, two razors, a
mechanical pencil, and part of a plastic spoon/knife/fork set. Also, plaintiff claimed the
following items were not packed: a lock, a lighter, a toothbrush, a toothbrush holder, Q-
Tips, laundry detergent, dental floss, a beard trimmer guard, a beard trimmer brush, a
bowl lid, a shoe heel lift, a headphone adapter, and a tape measure. Plaintiff filed a
copy of a “Disposition of Grievance,” dated June 25, 2008, wherein defendant
acknowledged plaintiff’s food products were discarded after being sprayed with
decontaminant.
       {¶ 4} Defendant explained plaintiff’s property was disinfected before being
returned to him and his “[o]pen food items were discarded.” Defendant related plaintiff
“was offered reimbursement” for his discarded property. Defendant contended plaintiff
has failed to offer sufficient evidence to prove the remaining property items claimed
were lost or discarded as a proximate cause of negligence on the part of CCI personnel.
       {¶ 5} Plaintiff filed a response pointing out defendant did not keep a record of
property items discarded by CCI staff. Plaintiff did not provide any evidence to prove
any property other than food products were discarded by defendant. Plaintiff did not
provide any evidence other than his own assertion to prove any of his property was lost
as a result of defendant either failing to pack up all his property or misplacing the
property after exercising control over it.
       {¶ 6} For plaintiff to prevail on a claim of negligence, he must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries.       Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. Plaintiff
has the burden of proving, by a preponderance of the evidence, that he suffered a loss
and that this loss was proximately caused by defendant’s negligence. Barnum v. Ohio
State University (1977), 76-0368-AD. However, “[i]t is the duty of a party on whom the
burden of proof rests to produce evidence which furnishes a reasonable basis for
sustaining his claim. If the evidence so produced furnishes only a basis for a choice
among different possibilities as to any issue in the case, he fails to sustain such
burden.” Paragraph three of the syllabus in Steven v. Indus. Comm. (1945), 145 Ohio
St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and followed. This court, as trier of
fact, determines questions of proximate causation. Shinaver v. Szymanski (1984), 14
Ohio St. 3d 51, 14 OBR 446, 471 N.E. 2d 477. Although strict rules of evidence do not
apply in administrative determinations, plaintiff must prove his case by a preponderance
of the evidence.   Underwood v. Dept. of Rehabilitation and Correction (1985), 84-
04053-AD.
      {¶ 7} Although not strictly responsible for a prisoner’s property, defendant had
at least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD. Plaintiff must
produce evidence which affords a reasonable basis for the conclusion defendant’s
conduct is more likely than not a substantial factor in bringing about the harm. Parks v.
Department of Rehabilitation and Correction (1985), 85-01546-AD. In regard to the loss
of oatmeal, peanut butter, coffee, corn chips, pretzels, and toothpaste, negligence on
the part of defendant has been established. Baisden v. Southern Ohio Correctional
Facility (1977), 76-0617-AD.     Plaintiff’s failure to prove delivery of the remaining
property to defendant constitutes a failure to show imposition of a legal bailment duty on
the part of defendant in respect to lost property. Prunty v. Department of Rehabilitation
and Correction (1987), 86-02821-AD. Plaintiff cannot recover for property loss when he
fails to produce sufficient evidence to establish that defendant actually assumed control
over the property. Whiteside v. Orient Correctional Inst., Ct. of Cl. No. 2002-05751,
2005-Ohio-4455; obj. overruled, 2005-Ohio-5068.         Plaintiff has not proven, by a
preponderance of the evidence, that he suffered any additional property loss as a result
of any negligence on the part of defendant. Fitzgerald v. Department of Rehabilitation
and Correction (1998), 97-10146-AD; Merkle v. Dept. of Rehab. and Corr. (2001), 2001-
03135-AD. Defendant is liable to plaintiff for damages in the amount of $6.85, plus the
$25.00 filing fee which may be awarded as costs pursuant to R.C. 2335.19. See Bailey
v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587
N.E. 2d 990.
      {¶ 8} Access To Wrist Braces Claim
      {¶ 9} Plaintiff advised he has been diagnosed and treated for Carpal Tunnel
Syndrome (CTS) since August 1998. Plaintiff further advised treatment for his CTS has
included two prior surgeries, wearing wrist braces, and taking prescribed Ibuprofen to
alleviate inflammation and pain. On May 22, 2008, when plaintiff was transported to the
OSU Medical Center from CCI he was not permitted to bring his CTS wrist braces to
wear on the trip. Plaintiff related that he asked CCI employee Nurse Jim Gardner for
permission to bring his CTS wrist braces on the medical round trip and permission was
denied. Plaintiff pointed out he was transported to the OSU Medical Center “wearing a
waist chain and handcuffs to restrict his mobility.” Apparently, plaintiff was required to
be handcuffed and wear the waist chain for the entire duration of the medical round trip
(an estimated six hours); except for a few minutes when OSU Medical Center staff took
an x-ray of his chest. Plaintiff noted that during the entire time he was restrained he
experienced “increasing levels of tingling, numbness, and pain in the fingers, hands and
arms.”
         {¶ 10} Plaintiff recalled that when he returned from the May 22, 2008 medical
round trip he was not permitted to retrieve his personal property, which included his
CTS wrist braces and Ibuprofen medication due to the decontamination procedures
utilized by CCI personnel. According to plaintiff he made a request on May 23, 2008,
through a CCI block officer, to obtain substitute CTS wrist braces and Ibuprofen from
CCI medical services. Plaintiff acknowledged he did obtain a non-prescription anti-
inflammatory medication from a CCI nurse on duty. However, plaintiff reported he was
not allowed to obtain substitute CTS wrist braces. Plaintiff related he did retrieve his
CTS wrist braces and prescription medication on May 25, 2008, but during the interim
when he did not have use of the appliances he experienced a “heightened degree of
pain, tingling, and numbness in the fingers, hands and arms.” Plaintiff further related he
“continued to experience episodes of pain, tingling and numbness in the fingers, hands
and arms for several months subsequent to May 25, 2008, that were heightened in
frequency intensity and duration, as compared to (his) condition prior to May 22, 2008.”
         {¶ 11} In regard to plaintiff’s claim involving denial of access to his CTS wrist
braces, defendant has denied any liability in this matter. Defendant explained plaintiff
does not wear his issued braces continuously and was not wearing the braces at the
time he was “processed for transport” on May 22, 2008. Defendant further explained
plaintiff was denied access to his CTS wrist braces for security purposes since braces
“may be used to conceal contraband and they make it more difficult to secure an inmate
with restraints such as handcuffs.” Furthermore, defendant pointed out inmates are
“generally not permitted to bring personal property with them on the transport.”
Defendant acknowledged medical aids such as plaintiff’s CTS wrist braces may be
permitted on transport if the aids are determined to be medically necessary. Defendant
asserted plaintiff did not provide sufficient evidence to prove his CTS wrist braces were
medically necessary at the time he was transported to the OSU Medical Center.
Defendant maintained plaintiff did not obtain required documentation (medical order or
restriction) from CCI medical staff to establish the CTS wrist braces are medically
necessary at times when he is being transported. Additionally, defendant contended
plaintiff did not supply required medical evidence to prove he was injured as a direct
result of having access to his CTS wrist braces denied.
      {¶ 12} Defendant argued that if the claims involving denied access to braces and
delay in dispensing medication are addressed as medical malpractice claims, plaintiff
has not provided required documents and therefore, the claims should be dismissed.
Defendant advised plaintiff did not file “an affidavit of merit as required under Civ.R.
10(D)(2).” See Fletcher v. Univ. Hosps. of Cleveland, 120 Ohio St. 3d 167, 2008-Ohio-
5379. Also, defendant contended “to the extent that plaintiff’s claim arise from the
medical diagnosis, care, or treatment rendered by the defendant, they must be proven
by medical testimony.” See Bruni v. Tatsumi (1976), 46 Ohio St. 2d 127, 75 O.O. 2d
184, 346 N.E. 2d 673. Defendant asserted plaintiff failed to produce both an affidavit of
merit and medical testimony to support his claims and therefore, any actions based on
medical malpractice should be dismissed.
      {¶ 13} Plaintiff responded asserting that due to his years of using CTS wrist
braces he “has come to learn the times when it is absolutely necessary to use these
braces, to prevent a flare up before it occurs.”     Plaintiff acknowledged he was not
wearing CTS braces when he was ordered to report to the CCI medical unit on May 22,
2008 where he was informed by CCI Nurse Tim Gardner that he was to be taken to the
OSU Medical Center for testing. Plaintiff recalled that upon receiving this information he
made a request that his braces be retrieved from his housing unit so he could wear
them on his trip to the OSU Medical Center. Plaintiff again noted his request to wear his
CTS wrist braces or any braces available at the CCI medical unit was denied by Nurse
Gardner.
      {¶ 14} Plaintiff maintained that his request to wear CTS wrist braces during the
course of the medical round trip was denied by Nurse Gardner despite the fact he had
received prior medical authorization to use the braces. Plaintiff referenced a copy of a
“Medical Restriction(s) Statement” dated December 13, 2007 that he filed with his
complaint in which defendant’s employee E. Brown RN wrote “allow use of carpel
braces.” Plaintiff stated the December 13, 2007 Medical Restriction(s) Statement “is a
doctor’s order, first coming from the OSU Ortho specialists at [d]efendant’s Correctional
Medical Center, through the CCI General Practitioner.” there is no physician’s signature
on the Medical Restriction(s) Statement. Plaintiff reported Nurse Gardner did not make
any attempt to discover if there were any restrictions or limitations on the use of the
CTS wrist braces, but “merely disallowed Plaintiff’s request to have these braces
brought for use.” Plaintiff insisted his request to use his braces was denied by Nurse
Gardner acting alone without seeking any physician’s recommendation or authorization.
Plaintiff stated “Nurse Gardner simply refused to call plaintiff’s cellblock for these braces
as soon as plaintiff requested this be done.” Plaintiff argued Nurse Gardner acted
negligently in not permitting use of the CTS wrist braces and this negligent act
proximately caused the injury claimed.
       {¶ 15} Plaintiff contended under the facts of this claim he is not required to
produce expert testimony to establish liability based on the denial of access to his CTS
wrist braces. Plaintiff asserted the refusal to give him access to his CTS wrist braces
constituted clear actionable negligence on the part of defendant’s medical professional
and consequently he should not be required to provide expert medical testimony to
prove he was injured as a proximate cause of the denial of access to his medical
appliances. Furthermore, plaintiff referenced a grievance dated September 3, 2008 he
filed (copy submitted) wherein defendant’s inspector noted the following concerning the
denial of access to the CTS wrist braces: “I also believe your issue with RN T. Gardner
and being denied access to your braces is valid.”          Plaintiff argued this finding by
defendant’s inspector constitutes an admission of liability.
       {¶ 16} Additionally, plaintiff maintained his claim involving the denial of access to
his CTS wrist braces should not be construed as a medical malpractice issue. Plaintiff
stated “[i]t is mere coincidence that Tim Gardner was a nurse and made the decision to
deny plaintiff his braces, only because this was an emergency round trip” to the OSU
Medical Center and back to CCI.         Plaintiff explained had his trip been a regularly
scheduled round trip then CCI correction officers would have made the decision to
either grant or deny his access to his wrist braces. Plaintiff contended the denied
access to his medical appliances should be considered as a mere negligence claim and
not as a professional malpractice issue.
       {¶ 17} Ohio law imposes a duty of reasonable care upon the state to provide for
its prisoners’ health, care, and well-being. Clemets v. Heston (1985), 20 Ohio App. 3d
132, 136, 20 OBR 166, 485 N.E. 2d 287. Reasonable or ordinary care is that degree of
caution and foresight which an ordinarily prudent person would employ in similar
circumstances. Smith v. United Properties, Inc. (1965), 2 Ohio St. 2d 310, 31 O.O. 2d
573, 209 N.E. 2d 142.
       {¶ 18} As an initial matter, to the extent plaintiff claimed defendant was negligent
in not giving him access to his wrist braces during the trip to the OSU Medical Center,
the court finds that defendant’s decision was based on security concerns and that
defendant is entitled to discretionary immunity. The Supreme Court of Ohio has held
that “[t]he language in R.C. 2743.02 that ‘the state’ shall ‘have its liability determined * *
* in accordance with the same rules of law applicable to suits between private parties * *
*’ means that the state cannot be sued for its legislative or judicial functions or the
exercise of an executive or planning function involving the making of a basic policy
decision which is characterized by the exercise of a high degree of official judgment or
discretion.”     Reynolds v. State (1984), 14 Ohio St. 3d 68, 70.        Prison officials are
afforded “wide-ranging deference in the adoption and execution of policies and
practices that in their judgment are needed to preserve internal order and discipline and
to maintain institutional security.” Bell v. Wolfish (1979), 441 U.S. 520, 547, 99 S. Ct.
1861, 60 L. Ed. 2d 447. The denial of access to braces as a negligence issue is a
matter that this court shall grant deference to defendant as a judgment made for
security measures.
       {¶ 19} A “medical claim” is defined in R.C. 2305.113(E)(3) as “any claim that is
asserted in any civil action against a physician, podiatrist, hospital, home, or residential
facility, against any employee or agent of a physician, podiatrist, hospital, home, or
residential facility, or against a licensed practical nurse, registered nurse, advanced
practice nurse, physical therapist, physician assistant, emergency medical technician-
basic, emergency medical technician-intermediate, or emergency medical technician-
paramedic, and that arises out of the medical diagnosis, care, or treatment of any
person * * *.”
        {¶ 20} Defendant asserted plaintiff’s action involving the decision of Nurse
Gardner to deny access to wrist braces is indeed a medical claim of professional
negligence and plaintiff did not offer sufficient evidence to sustain his burden of proof on
such a claim. Defendant based its position pursuant to the holding in Bruni, which
required plaintiff must first prove: 1) the standard of care recognized by the medical
community; 2) the failure of defendant to meet the requisite standard of care; and 3) a
direct causal-connection between the medically negligent act and the injury sustained.
The appropriate standard of care must be proven by expert testimony. Bruni at 130.
That expert testimony must explain what a medical professional of ordinary skill, care,
and diligence in the same medical specialty would do in similar circumstances. Bruni.
The exception to that rule is “in cases where the nature of the case is such that the lack
of skill or care of the physician and surgeon is so apparent as to be within the
comprehension of laymen and requires only common knowledge and experience to
understand and judge it * * *.” Bruni. However, the exception is limited in scope and
“[r]elatively few courts in Ohio have found the common knowledge exception applicable
so as to obviate the need for expert witness testimony on the malpractice issue.”
Buerger v. Ohio Dept. of Rehab. & Corr. (1989), 64 Ohio App. 3d 394, 399, 581 N.E. 2d
1114.
        {¶ 21} Plaintiff’s allegation of negligence concerns whether the decision by
defendant’s medical professional to deny access to wrist braces exacerbated or had
any effect on his existing CTS. The court finds that this allegation pertains to matters
that are not within the common knowledge and experience of laymen. Rather, plaintiff’s
allegation concerns the professional skill and judgment used by the nurse who saw him.
Therefore, expert testimony is required both to establish the requisite standard of care
and to show that defendant’s employee deviated from that standard of care.
        {¶ 22} In Buerger, the Tenth District Court of Appeals found the Bruni v. Tatsumi
standard applicable to a claim of medical malpractice brought by a prisoner. When a
plaintiff is alleging substandard medical treatment, expert medical opinion must be
provided to establish a prima facie case. Plaintiff may not simply rest upon allegations
of medical negligence as stated in his complaint. Saunders v. Cardiology Consultants,
Inc. (1990), 66 Ohio App. 3d 418, 420, 584 N.E. 2d 809; Hoffman v. Davidson (1987),
31 Ohio St. 3d 60, 61, 31 OBR 165, 508 N.E. 2d 958; Guth v. Huron Road Hospital
(1987), 43 Ohio App. 3d 83, 84, 539 N.E. 2d 670. In the present claim, plaintiff has
failed to produce expert medical opinion regarding issue of denied access to his braces
and any adverse medical effect such denied access would present. Since plaintiff failed
to offer required testimony any claim based on professional negligence is denied.
       {¶ 23} Delay In Dispensing Medication Claim
       {¶ 24} Plaintiff pointed out he was issued a prescription for ibuprofen to treat the
pain and inflammation related to his CTS. Plaintiff recalled that on or about July 23,
2008 he submitted a “sick call” slip in order to obtain a renewal of his ibuprofen
prescription, which was due to expire approximately six days later. Plaintiff related he
was ultimately seen on “sick call” on July 28, 2008 by CCI Nurse, Amy Jones, but was
unable to obtain a renewal of his ibuprofen prescription and was referred to see a
physician on “Doctors’s Sick Call” on or about August 14, 2008. According to plaintiff,
he was actually reissued a prescription for ibuprofen on August 14, 2008 that was filled
by the CCI pharmacy on August 19, 2008. Plaintiff observed he was without ibuprofen
or other anti-inflammatory medication for a twenty-one day period. Plaintiff insisted
defendant’s normal procedure for renewing inmate prescriptions would have been for
Nurse Jones to actually write the prescription for a doctor to subsequently sign, but this
procedure was not followed and therefore plaintiff was without prescribed medicine for a
three week period.     Plaintiff referenced a September 3, 2008 grievance disposition
(copy submitted) as proof Nurse Jones acted improperly in regard to the issue of timely
dispensing medication.       In this grievance disposition defendant’s Inspector of
Institutional Services noted “I believe your issues with RN Amy Jones and the issuance
of your medications is valid.”
       {¶ 25} Defendant acknowledged plaintiff “did have and still does have a
prescription for Ibuprofen,” which did lapse before plaintiff could be seen by a physician
and have the prescription renewed. Defendant disputed plaintiff’s contention that he
was not required to see a physician to have his prescription renewed.             Defendant
asserted “the prescription needed to be renewed by a physician.”                Furthermore,
defendant related “[t]here is no indication in plaintiff’s complaint that he went to sick call
complaining of pain or discomfort” during the interim when his prescription lapsed and
he was waiting for a renewal. Also, defendant offered there has been no evidence
presented to establish plaintiff “sought non-prescription medications such as Tylenol
while awaiting his Ibuprofen.” Defendant contended plaintiff did not supply any medical
evidence to support his claim that he suffered injury as a result of the delay involved in
receiving his prescription medication. Defendant further contended that to the extent
plaintiff’s claim involving delay in obtaining prescription medication is construed as an
action based on medical professional malpractice then such claim is subject to
dismissal since plaintiff has neither provided an affidavit of merit as required by Civ.R.
10(D)(2)1 nor expert medical testimony.2
          {¶ 26} Plaintiff filed a response explaining he was originally issued a prescription
for ibuprofen that was “an open-ended, no time limit order from the Ortho Specialists.”
According to plaintiff, his prescription was subsequently changed by the CCI physician
“to one that has to be renewed every 90 to 180 days (on occasion, as little as 30 days).”
Plaintiff pointed out he has been charged a medical co-pay each time he has sought to
have his prescription renewed at defendant’s institution. Plaintiff reasserted that it is
indeed defendant’s normal policy to permit nurses such as CCI staff Nurse Amy Jones
to write prescriptions for a doctor’s signature, but Nurse Jones did not follow this policy
when plaintiff was seen at sick call on or about July 23, 2008. Plaintiff offered “CCI has,
sometimes, only one General Practitioner available for approximately 3000 inmates, so
the Medical Department has a usual practice of renewing prescriptions by having the
nurse write it up for the Doctor to review and sign at his convenience.”                        Plaintiff
acknowledged Nurse Jones had a right to not follow this stated procedure, but
maintained she acted negligently by not ensuring he was seen by a physician in a timely
manner. Plaintiff argued from the facts presented involving the conduct of Nurse Jones,
he is not required to provide expert testimony to establish (1) her actions fell below the
standard of care required of a medical professional and (2) consequently, caused him
injury.
          {¶ 27} In regard to the issue of defendant’s delay in dispensing prescription
medication to plaintiff, the court finds a “medical claim” has been alleged. Plaintiff has
put forward a “medical claim” for the purposes of Civ.R. 10(D)(2) without filing the
required affidavit of merit.
          {¶ 28} A “medical claim” is defined in R.C. 2305.113(E)(3) as “any claim that is
asserted in any civil action against a physician, podiatrist, hospital, home, or residential
facility, against any employee or agent of a physician, podiatrist, hospital, home or
residential facility, or against a licensed practical nurse, registered nurse, advanced


          1
              See Fletcher v. Univ. Hosps. of Cleveland, 120 Ohio St. 3d 167, 2008-Ohio-5379.
practice nurse, physical therapist, physician assistant, emergency medical technician-
basic, emergency medical technician-intermediate, or emergency medical technician-
paramedic, and that arises out of the medical diagnosis, care, or treatment of any
person.”
      {¶ 29} Based upon the allegations of plaintiff’s complaint, the court finds that
plaintiff has asserted a “medical claim” as that term is defined in R.C. 2305.113(D). The
rule in regard to supplying an affidavit of merit to pursue a “medical claim” is applicable
to actions filed under R.C. 2743.10. See Burns v. Ohio Dept. of Rehab. & Corr., Ct. of
Cl. No. 2008-11214-AD, 2009-Ohio-4679.
      {¶ 30} Civ.R. 10(D)(2) provides, in pertinent part:
      {¶ 31} “(a)***[A] complaint that contains a medical claim, dental claim, optometric
claim, or chiropractic claim, as defined in section 2305.113 of the Revised Code, shall
include one or more affidavits of merit relative to each defendant named in the
complaint for whom expert testimony is necessary to establish liability. Affidavits of
merit shall be provided by an expert witness pursuant to Rules 601(D) and 702 of the
Ohio Rules of Evidence.”
      {¶ 32} Plaintiff did not file an affidavit of merit with his complaint. The Supreme
Court of Ohio has held that where plaintiff fails to file the affidavit required by Civ.R.
10(D)(2), the complaint fails to state a claim for relief. Fletcher v. Univ. Hosps. of
Cleveland.




                                     Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




LEE HAMPTON

      Plaintiff

      v.


      2
           Bruni v. Tatsumi (1976), 46 Ohio St. 2d 127, 75 O.O. 2d 184, 346 N.E. 2d 673
CHILLICOTHE CORRECTIONAL INSTITUTION

        Defendant

         Case No. 2009-04530-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in regard to his claim for property loss in the amount of $31.85, which
includes the filing fee. For the reasons set forth in the determination on the claims of
negligence, judgment is rendered in favor of defendant. For the reasons set forth in this
determination on any action involving medical claims, plaintiff’s claims are DISMISSED
without prejudice. Court costs are assessed against defendant.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Lee Hampton, #A154-328                            Gregory C. Trout, Chief Counsel
15802 St. Rt. 104 North                           Department of Rehabilitation
P.O. Box 5500                                     and Correction
Chillicothe, Ohio 45601-0990                      770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
2/12
Filed 3/5/10
Sent to S.C. reporter 7/1/10